s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 10, 2015

                                    No. 04-15-00254-CV

                CITY OF SAN ANTONIO and San Antonio River Authority,
                                  Appellants

                                             v.

                                    Osvaldo PERALTA,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-16836
                       Honorable Martha B. Tanner, Judge Presiding


                                       ORDER
        Appellant City of San Antonio's Second Unopposed Motion for Extension of Time to File
Brief is hereby GRANTED.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court